DETAILED ACTION
This communication is responsive to Application No. #17/035080 filed on September 28, 2020. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et.al. (US Patent Application Publication, 20190199615, hereinafter, “Zhang”) in view of Agiwal et.al. (US Patent Application Publication, 20210068162, hereinafter, “Agiwal”).
Regarding claim 1, Zhang teaches:
A method for processing beam failure, applied to a terminal (Zhang: the UE performs the beam-tracking failure determination.  Fig. 8 and ¶ [0051]), comprising: 
determining a beam failure recovery event (Zhang: At step 801, the UE performs the beam-tracking failure determination. At step 802, the UE determines whether the beam tracking failed ... If step 802 determines yes, the UE moves to step 803 [i.e., start of beam failure recovery process, which is the beam alignment procedure].  Fig. 8 and ¶ [0051]), wherein the beam failure recovery event comprises that an abnormality occurs (Zhang: the UE moves to step 811 and starts the beam alignment procedure. If the beam alignment procedure fails, at step 812 [i.e., abnormality occurred during beam tracking failure recovery; both beam switch request and beam alignment failed].  Fig. 8 and ¶ [0053] in a beam failure recovery procedure (Zhang: FIG. 8 shows an exemplary flow chart of the beam-switching request procedure as a recovery procedure.  Fig. 8 and ¶ [0051]); 
executing a specific operation according to the beam failure recovery event (Zhang: If the beam alignment procedure fails, at step 812, the UE sends beam-tracking indicator to the higher layer [i.e., a specific operation].  Fig. 8 and ¶ [0053]).
Although Zhang teaches an UE performing a recovery procedure after determining a beam-tracking failure,  Zhang does not explicitly teach:
or at least two cells both undergo a beam failure recovery. 
However, in the same field of endeavor, Agiwal teaches:
or at least two cells both undergo a beam failure recovery (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [one of two cells] for which beam failure recovery is initiated at operation 230a … If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., second of two cells] configured RACH resource.  Fig. 2a and ¶ [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Agiwal above in order to provide beam failure recovery. (Agiwal, ¶ [0023]).

Regarding claim 10, Zhang teaches:
A terminal, comprising: a memory, a processor and a program stored in the memory and configured to be executed by the processor (Zhang: Processor 132 processes the received baseband signals and invokes different functional modules to perform features in mobile station 107. Memory 131 stores program instructions and data 134 to control the operations of mobile station 107.  Fig. 1 and ¶ [0026]), wherein the processor is configured to execute the program to implement steps of a method for processing beam failure, applied to the terminal, comprising (Zhang: the UE performs the beam-tracking failure determination.  Fig. 8 and ¶ [0051]): 
determining a beam failure recovery event (Zhang: At step 801, the UE performs the beam-tracking failure determination. At step 802, the UE determines whether the beam tracking failed ... If step 802 determines yes, the UE moves to step 803 [i.e., start of beam failure recovery process, which is the beam alignment procedure].  Fig. 8 and ¶ [0051]), wherein the beam failure recovery event comprises that an abnormality occurs (Zhang: the UE moves to step 811 and starts the beam alignment procedure. If the beam alignment procedure fails, at step 812 [i.e., abnormality occurred during beam tracking failure recovery; both beam switch request and beam alignment failed].  Fig. 8 and ¶ [0053] in a beam failure recovery procedure (Zhang: FIG. 8 shows an exemplary flow chart of the beam-switching request procedure as a recovery procedure.  Fig. 8 and ¶ [0051]);
executing a specific operation according to the beam failure recovery event (Zhang: If the beam alignment procedure fails, at step 812, the UE sends beam-tracking indicator to the higher layer [i.e., a specific operation].  Fig. 8 and ¶ [0053]).
Although Zhang teaches an UE performing a recovery procedure after determining a beam-tracking failure,  Zhang does not explicitly teach:
or at least two cells both undergo a beam failure recovery. 
However, in the same field of endeavor, Agiwal teaches:
or at least two cells both undergo a beam failure recovery (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [one of two cells] for which beam failure recovery is initiated at operation 230a … If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., second of two cells] configured RACH resource.  Fig. 2a and ¶ [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Agiwal above in order to provide beam failure recovery. (Agiwal, ¶ [0023]).

Regarding claim 19, Zhang teaches:
A non-transitory computer readable storage medium storing therein a program, wherein the program is configured to be executed by a processor (Zhang: Processor 132 processes the received baseband signals and invokes different functional modules to perform features in mobile station 107. Memory 131 stores program instructions and data 134 to control the operations of mobile station 107.  Fig. 1 and ¶ [0026]) to implement steps of a method for processing beam failure, applied to a terminal, comprising (Zhang: the UE performs the beam-tracking failure determination.  Fig. 8 and ¶ [0051]): 
determining a beam failure recovery event (Zhang: At step 801, the UE performs the beam-tracking failure determination. At step 802, the UE determines whether the beam tracking failed ... If step 802 determines yes, the UE moves to step 803 [i.e., start of beam failure recovery process, which is the beam alignment procedure].  Fig. 8 and ¶ [0051]), wherein the beam failure recovery event comprises that an abnormality occurs (Zhang: the UE moves to step 811 and starts the beam alignment procedure. If the beam alignment procedure fails, at step 812 [i.e., abnormality occurred during beam tracking failure recovery; both beam switch request and beam alignment failed].  Fig. 8 and ¶ [0053] in a beam failure recovery procedure (Zhang: FIG. 8 shows an exemplary flow chart of the beam-switching request procedure as a recovery procedure.  Fig. 8 and ¶ [0051]);
executing a specific operation according to the beam failure recovery event (Zhang: If the beam alignment procedure fails, at step 812, the UE sends beam-tracking indicator to the higher layer [i.e., a specific operation].  Fig. 8 and ¶ [0053]).
Although Zhang teaches an UE performing a recovery procedure after determining a beam-tracking failure,  Zhang does not explicitly teach:
or at least two cells both undergo a beam failure recovery. 
However, in the same field of endeavor, Agiwal teaches:
or at least two cells both undergo a beam failure recovery (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [one of two cells] for which beam failure recovery is initiated at operation 230a … If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., second of two cells] configured RACH resource.  Fig. 2a and ¶ [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Agiwal above in order to provide beam failure recovery. (Agiwal, ¶ [0023]).

Claims 2, 5-8, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Agiwal in view Cirik et.al. (US Patent Application Publication, 20210022053, hereinafter, “Cirik”).
Regarding claim 2, Zhang-Agiwal discloses on the features with respect to claim 1 as outlined above.
Zhang-Agiwal does not explicitly teach:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure occurs in a first cell during a beam failure recovery procedure performed in the first cell, or a beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell. 
However, in the same field of endeavor, Cirik teaches:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure occurs in a first cell during a beam failure recovery procedure performed in the first cell (Cirik: During a BFR procedure of a primary cell, a wireless device may select a candidate reference signal (RS) in response to detecting a beam failure for the primary cell [i.e., first cell].  ¶ [0419]), or a beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell (Cirik: In the enhanced BFR procedures for a secondary cell described ... the wireless device may select a candidate RS after or in response to detecting a beam failure for the secondary cell [i.e., second cell]. ... However, the coreset may be located on the primary cell.  ¶ [0419]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Regarding claim 5, Zhang-Agiwal-Cirik discloses on the features with respect to claim 2 as outlined above.
Agiwal further teaches:
wherein the first cell is a primary cell (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [i.e., primary cell] for which beam failure recovery is initiated at operation 230a.  Fig. 2a and ¶ [0088]), and the second cell is a secondary cell (Scell) (Agiwal: If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., secondary cell] configured RACH resource.  Fig. 2a and ¶ [0088]); or
wherein the primary cell comprises at least one of: a primary cell (Pcell), a Pcell in a master cell group (MCG), a primary secondary cell (PScell) in a secondary cell group (SCG) and a special cell (Spcell) (Agiwal: For DC operation the term SpCell (i.e., Special Cell) [i.e., primary cell] refers to the PCell of the MCG or the PSCell of the SCG, otherwise the term SpCell refers to the PCell.  ¶ [0011]).
The rationale and motivation for adding this teaching of Agiwal is the same as the rationale and motivation for Claim 1.  

Regarding claim 6, Zhang-Agiwal discloses on the features with respect to claim 1 as outlined above.
Zhang-Agiwal does not explicitly teach:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that the second cell undergoes a beam failure before a preamble is transmitted in the first cell, wherein the preamble is a preamble in a beam failure recovery procedure performed in the first cell after the first cell undergoes a beam failure; 
that the at least two cells both undergo the beam failure recovery comprises that both the first cell and the second cell undergo a beam failure recovery. 
However, in the same field of endeavor, Cirik teaches:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that the second cell undergoes a beam failure (Cirik: ... in response to detecting a first beam failure on the primary cell [i.e., second cell].  Fig. 29 and ¶ [0445]) before a preamble is transmitted in the first cell, wherein the preamble is a preamble in a beam failure recovery procedure performed in the first cell after the first cell undergoes a beam failure (Cirik: The wireless device may perform the second BFR procedure by transmitting the second preamble ... in response to detecting a second beam failure on the secondary cell [i.e., first cell].  Fig. 29 and ¶ [0445]); 
that the at least two cells both undergo the beam failure recovery comprises that both the first cell and the second cell undergo a beam failure recovery (Cirik: ... the BFR procedure of the primary cell 2905 [i.e., second cell] and the secondary cell 2903 [i.e., first cell].  Fig. 29 and ¶ [0441]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Regarding claim 7, Zhang-Agiwal-Cirik discloses on the features with respect to claim 6 as outlined above.
Cirik further teaches:
wherein the specific operation comprises at least one of: 
performing in a primary cell a beam failure recovery for the primary cell (Cirik: The wireless device may perform the first BFR procedure ... on the primary cell, for example, after or in response to detecting a first beam failure on the primary cell.  Fig. 29 and ¶ [0445]).
The rationale and motivation for adding this teaching of Cirik is the same as the rationale and motivation for Claim 6.  

Regarding claim 8, Zhang-Agiwal-Cirik discloses on the features with respect to claim 7 as outlined above.
Agiwal further teaches:
wherein the performing in the primary cell the beam failure recovery for the primary cell comprises: 
in a case that multiple cells each have a candidate beam whose corresponding random access resource is a CFRA resource, performing in the primary cell the beam failure recovery for the primary cell (Agiwal: UE initiates the contention free random access procedure. UE is assigned contention free (CF) RACH resources for beam failure recovery. Specifically, the UE selects PRACH preamble and/or PRACH occasion from PCell's CF PRACH configuration at operation 1031. Selection is not based on SCell candidates beam but based on SpCell's serving beam [i.e., multiple cells with candidates beam]. The UE transmits a PRACH preamble to SpCell [i.e., primary cell (Per ¶ [0011]: the term SpCell (i.e., Special Cell) refers to the PCell [i.e., Primary Cell] of the MCG ...)] at operation 1032, and ... UE transmits Beam Failure Recovery Request at operation 1034.  Fig. 10 and ¶ [0153]).
The rationale and motivation for adding this teaching of Agiwal is the same as the rationale and motivation for Claim 1.  

Regarding claim 11, Zhang-Agiwal discloses on the features with respect to claim 10 as outlined above.
Zhang-Agiwal does not explicitly teach:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure occurs in a first cell during a beam failure recovery procedure performed in the first cell, or a beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell. 
However, in the same field of endeavor, Cirik teaches:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure occurs in a first cell during a beam failure recovery procedure performed in the first cell (Cirik: During a BFR procedure of a primary cell, a wireless device may select a candidate reference signal (RS) in response to detecting a beam failure for the primary cell [i.e., first cell].  ¶ [0419]), or a beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell (Cirik: In the enhanced BFR procedures for a secondary cell described ... the wireless device may select a candidate RS after or in response to detecting a beam failure for the secondary cell [i.e., second cell]. ... However, the coreset may be located on the primary cell.  ¶ [0419]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Regarding claim 14, Zhang-Agiwal-Cirik discloses on the features with respect to claim 11 as outlined above.
Agiwal further teaches:
wherein the first cell is a primary cell (Agiwal: If beam failure recovery is initiated at operation 220a, the UE selects the candidate beam of the serving cell [i.e., primary cell] for which beam failure recovery is initiated at operation 230a.  Fig. 2a and ¶ [0088]), and the second cell is a secondary cell (Scell) (Agiwal: If SCell beam failure recovery is triggered at operation 220a, the UE transmits beam failure recovery request on SCell [i.e., secondary cell] configured RACH resource.  Fig. 2a and ¶ [0088]); 
wherein the primary cell comprises at least one of: a primary cell (Pcell), a Pcell in a master cell group (MCG), a primary secondary cell (PScell) in a secondary cell group (SCG) and a special cell (Spcell) (Agiwal: For DC operation the term SpCell (i.e., Special Cell) [i.e., primary cell] refers to the PCell of the MCG or the PSCell of the SCG, otherwise the term SpCell refers to the PCell.  ¶ [0011]).
The rationale and motivation for adding this teaching of Agiwal is the same as the rationale and motivation for Claim 10.  

Regarding claim 15, Zhang-Agiwal discloses on the features with respect to claim 10 as outlined above.
Zhang-Agiwal does not explicitly teach:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that the second cell undergoes a beam failure before a preamble is transmitted in the first cell, wherein the preamble is a preamble in a beam failure recovery procedure performed in the first cell after the first cell undergoes a beam failure;
that the at least two cells both undergo the beam failure recovery comprises that both the first cell and the second cell undergo a beam failure recovery. 
However, in the same field of endeavor, Cirik teaches:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that the second cell undergoes a beam failure (Cirik: ... in response to detecting a first beam failure on the primary cell [i.e., second cell].  Fig. 29 and ¶ [0445]) before a preamble is transmitted in the first cell, wherein the preamble is a preamble in a beam failure recovery procedure performed in the first cell after the first cell undergoes a beam failure (Cirik: The wireless device may perform the second BFR procedure by transmitting the second preamble ... in response to detecting a second beam failure on the secondary cell [i.e., first cell].  Fig. 29 and ¶ [0445]);
that the at least two cells both undergo the beam failure recovery comprises that both the first cell and the second cell undergo a beam failure recovery (Cirik: ... the BFR procedure of the primary cell 2905 [i.e., second cell] and the secondary cell 2903 [i.e., first cell].  Fig. 29 and ¶ [0441]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Regarding claim 16, Zhang-Agiwal-Cirik discloses on the features with respect to claim 15 as outlined above.
Cirik further teaches:
wherein the specific operation comprises at least one of: 
performing in a primary cell a beam failure recovery for the primary cell (Cirik: The wireless device may perform the first BFR procedure ... on the primary cell, for example, after or in response to detecting a first beam failure on the primary cell.  Fig. 29 and ¶ [0445]).
The rationale and motivation for adding this teaching of Cirik is the same as the rationale and motivation for Claim 15.  

Regarding claim 17, Zhang-Agiwal-Cirik discloses on the features with respect to claim 16 as outlined above.
Agiwal further teaches:
wherein the performing in the primary cell the beam failure recovery for the primary cell comprises: 
in a case that multiple cells each have a candidate beam whose corresponding random access resource is a CFRA resource, performing in the primary cell the beam failure recovery for the primary cell (Agiwal: UE initiates the contention free random access procedure. UE is assigned contention free (CF) RACH resources for beam failure recovery. Specifically, the UE selects PRACH preamble and/or PRACH occasion from PCell's CF PRACH configuration at operation 1031. Selection is not based on SCell candidates beam but based on SpCell's serving beam [i.e., multiple cells with candidates beam]. The UE transmits a PRACH preamble to SpCell [i.e., primary cell (Per ¶ [0011]: the term SpCell (i.e., Special Cell) refers to the PCell [i.e., Primary Cell] of the MCG ...)] at operation 1032, and ... UE transmits Beam Failure Recovery Request at operation 1034.  Fig. 10 and ¶ [0153]).
The rationale and motivation for adding this teaching of Agiwal is the same as the rationale and motivation for Claim 10.  

Regarding claim 20, Zhang-Agiwal discloses on the features with respect to claim 19 as outlined above.
Zhang-Agiwal does not explicitly teach:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure occurs in a first cell during a beam failure recovery procedure performed in the first cell, or a beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell. 
However, in the same field of endeavor, Cirik teaches:
wherein that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure occurs in a first cell during a beam failure recovery procedure performed in the first cell (Cirik: During a BFR procedure of a primary cell, a wireless device may select a candidate reference signal (RS) in response to detecting a beam failure for the primary cell [i.e., first cell].  ¶ [0419]), or a beam failure occurs in a second cell during the beam failure recovery procedure performed in the first cell (Cirik: In the enhanced BFR procedures for a secondary cell described ... the wireless device may select a candidate RS after or in response to detecting a beam failure for the secondary cell [i.e., second cell]. ... However, the coreset may be located on the primary cell.  ¶ [0419]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal to include the features as taught by Cirik above in order to save resource overhead. (Cirik, ¶ [0442]).

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Agiwal-Cirik in view of Fan et.al. (US Patent Application Publication, 20190280756, hereinafter, “Fan”), further in view of Takahashi et.al. (US Patent Application Publication, 20200383165, hereinafter, “Takahashi”).
Regarding claim 3, Zhang-Agiwal-Cirik discloses on the features with respect to claim 2 as outlined above.
Cirik further teaches:
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
performing a beam failure recovery for the beam failure occurring in the second cell (Cirik: As shown in FIG. 30, a wireless device (e.g., the wireless device 3001) may detect a beam failure on the second cell (e.g., the SCell 3003) … wireless device (e.g., the wireless device 3001) may initiate a candidate beam identification procedure on the second cell 3003, for example, after or in response to detecting the beam failure on the second cell. For the candidate beam identification procedure, the wireless device 3001 may identify a first RS (e.g., the First RS 1 shown in FIG. 30) among the one or more second RSs. The first RS may be associated with a BFRQ resource (e.g., the BFRQ resource shown in FIG. 22) of the one or more BFRQ resources on the first cell 3005.  Fig. 30 and ¶ [0450-0451]).
The rationale and motivation for adding this teaching of Cirik is the same as the rationale and motivation for Claim 2.  
Zhang-Agiwal-Cirik does not explicitly teach:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
stopping a beam failure recovery procedure being performed in the first cell; 
reporting to an upper layer the beam failure occurring in the first cell;
ignoring the beam failure occurring in the first cell; 
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell. 
However, in the same field of endeavor, Fan teaches:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
stopping a beam failure recovery procedure being performed in the first cell (Fan: when a beam failure occurs … If the random access fails (i.e. “N” of block 218), the terminal device may check whether the RLF timer expires at block 225. If the RLF timer expires, the random access procedure for beam failure recovery is stopped at block 230.  Fig. 2 and ¶ [0072-0073]); 
reporting to an upper layer the beam failure occurring in the first cell (Fan: when the random access procedure for the beam failure recovery is stopped, the terminal device may generate an indication to a higher layer that the random access procedure is for the beam failure recovery.  Fig. 2 and ¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Cirik to include the features as taught by Fan above in order to implement beam failure recovery using random access. (Fan, ¶ [0003]).
Zhang-Agiwal-Cirik-Fan does not explicitly teach:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the first cell; 
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell. 
However, in the same field of endeavor, Takahashi teaches:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the first cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]); 
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Cirik-Fan to include the features as taught by Takahashi above in order to control transmission of an uplink signal in a process of recovering from a beam detection failure. (Takahashi, ¶ [0009]).

Regarding claim 4, Zhang-Agiwal-Cirik-Fan-Takahashi discloses on the features with respect to claim 3 as outlined above.
Fan further teaches:
wherein in case of reporting to the upper layer the beam failure occurring in the first cell, a radio link failure (RLF) is triggered (Fan: For the random access procedure for the beam failure recovery, there is the RLF timer to trigger the radio link failure ...  Fig. 2 and ¶ [0076]).
The rationale and motivation for adding this teaching of Fan is the same as the rationale and motivation for Claim 3.  
Takahashi further teaches:
the ignoring the beam failure occurring in the second cell comprises at least one of: 
not triggering a beam failure recovery procedure in the second cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started [i.e., not triggering].  ¶ [0056]); 
the ignoring the beam failure occurring in the first cell comprises at least one of: 
not triggering a beam failure recovery in the first cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started [i.e., not triggering].  ¶ [0056]).
The rationale and motivation for adding this teaching of Takahashi is the same as the rationale and motivation for Claim 3.  
Cirik further teaches:
the performing the beam failure recovery for the beam failure occurring in the second cell comprises at least one of: 
triggering in the first cell a beam failure recovery procedure for the beam failure occurring in the second cell (Cirik: As shown in FIG. 30, a wireless device (e.g., the wireless device 3001) may detect a beam failure on the second cell (e.g., the SCell 3003) … wireless device (e.g., the wireless device 3001) may initiate a candidate beam identification procedure on the second cell 3003, for example, after or in response to detecting the beam failure on the second cell. For the candidate beam identification procedure, the wireless device 3001 may identify a first RS (e.g., the First RS 1 shown in FIG. 30) among the one or more second RSs. The first RS may be associated with a BFRQ resource (e.g., the BFRQ resource shown in FIG. 22) of the one or more BFRQ resources on the first cell 3005.  Fig. 30 and ¶ [0450-0451]).
The rationale and motivation for adding this teaching of Cirik is the same as the rationale and motivation for Claim 2.  

Regarding claim 12, Zhang-Agiwal-Cirik discloses on the features with respect to claim 11 as outlined above.
Cirik further teaches:
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
performing a beam failure recovery for the beam failure occurring in the second cell (Cirik: As shown in FIG. 30, a wireless device (e.g., the wireless device 3001) may detect a beam failure on the second cell (e.g., the SCell 3003) … wireless device (e.g., the wireless device 3001) may initiate a candidate beam identification procedure on the second cell 3003, for example, after or in response to detecting the beam failure on the second cell. For the candidate beam identification procedure, the wireless device 3001 may identify a first RS (e.g., the First RS 1 shown in FIG. 30) among the one or more second RSs. The first RS may be associated with a BFRQ resource (e.g., the BFRQ resource shown in FIG. 22) of the one or more BFRQ resources on the first cell 3005.  Fig. 30 and ¶ [0450-0451]).
The rationale and motivation for adding this teaching of Cirik is the same as the rationale and motivation for Claim 11.  
Zhang-Agiwal-Cirik does not explicitly teach:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
stopping a beam failure recovery procedure being performed in the first cell;
reporting to an upper layer the beam failure occurring in the first cell;
ignoring the beam failure occurring in the first cell;
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell. 
However, in the same field of endeavor, Fan teaches:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
stopping a beam failure recovery procedure being performed in the first cell (Fan: when a beam failure occurs … If the random access fails (i.e. “N” of block 218), the terminal device may check whether the RLF timer expires at block 225. If the RLF timer expires, the random access procedure for beam failure recovery is stopped at block 230.  Fig. 2 and ¶ [0072-0073]);
reporting to an upper layer the beam failure occurring in the first cell (Fan: when the random access procedure for the beam failure recovery is stopped, the terminal device may generate an indication to a higher layer that the random access procedure is for the beam failure recovery.  Fig. 2 and ¶ [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Cirik to include the features as taught by Fan above in order to implement beam failure recovery using random access. (Fan, ¶ [0003]).
Zhang-Agiwal-Cirik-Fan does not explicitly teach:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the first cell;
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell. 
However, in the same field of endeavor, Takahashi teaches:
wherein, in a case that the beam failure occurs in the first cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the first cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]);
in a case that the beam failure occurs in the second cell during the beam failure recovery procedure performed in the first cell, the specific operation comprises at least one of: 
ignoring the beam failure occurring in the second cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal-Cirik-Fan to include the features as taught by Takahashi above in order to control transmission of an uplink signal in a process of recovering from a beam detection failure. (Takahashi, ¶ [0009]).

Regarding claim 13, Zhang-Agiwal-Cirik-Fan-Takahashi discloses on the features with respect to claim 12 as outlined above.
Fan further teaches:
wherein in case of reporting to the upper layer the beam failure occurring in the first cell, a radio link failure (RLF) is triggered (Fan: For the random access procedure for the beam failure recovery, there is the RLF timer to trigger the radio link failure ...  Fig. 2 and ¶ [0076]).
The rationale and motivation for adding this teaching of Fan is the same as the rationale and motivation for Claim 12.  
Takahashi further teaches:
the ignoring the beam failure occurring in the second cell comprises at least one of: 
not triggering a beam failure recovery procedure in the second cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started [i.e., not triggering].  ¶ [0056]);
the ignoring the beam failure occurring in the first cell comprises at least one of: 
not triggering a beam failure recovery in the first cell (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started [i.e., not triggering].  ¶ [0056]).
The rationale and motivation for adding this teaching of Takahashi is the same as the rationale and motivation for Claim 12.  
Cirik further teaches:
the performing the beam failure recovery for the beam failure occurring in the second cell comprises at least one of: 
triggering in the first cell a beam failure recovery procedure for the beam failure occurring in the second cell (Cirik: As shown in FIG. 30, a wireless device (e.g., the wireless device 3001) may detect a beam failure on the second cell (e.g., the SCell 3003) … wireless device (e.g., the wireless device 3001) may initiate a candidate beam identification procedure on the second cell 3003, for example, after or in response to detecting the beam failure on the second cell. For the candidate beam identification procedure, the wireless device 3001 may identify a first RS (e.g., the First RS 1 shown in FIG. 30) among the one or more second RSs. The first RS may be associated with a BFRQ resource (e.g., the BFRQ resource shown in FIG. 22) of the one or more BFRQ resources on the first cell 3005.  Fig. 30 and ¶ [0450-0451]).
The rationale and motivation for adding this teaching of Cirik is the same as the rationale and motivation for Claim 11.  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Agiwal in view of Takahashi et.al. (US Patent Application Publication, 20200383165, hereinafter, “Takahashi”).
Regarding claim 9, Zhang-Agiwal discloses on the features with respect to claim 1 as outlined above.
Zhang-Agiwal does not explicitly teach:
wherein, if that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure recovery in a primary cell is prevented or ignored, the specific operation comprises cancelling at least one of following operations: 
triggering an indication of a beam failure recovery of the primary cell to an upper layer. 
However, in the same field of endeavor, Takahashi teaches:
wherein, if that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure recovery in a primary cell is prevented or ignored (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]), the specific operation comprises cancelling at least one of following operations: 
triggering an indication of a beam failure recovery of the primary cell to an upper layer (Takahashi: The MAC layer may indicate to other layers (PHY layer, RRC layer) that the random access procedure for the beam failure recovery has been canceled.  ¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal to include the features as taught by Takahashi above in order to control transmission of an uplink signal in a process of recovering from a beam detection failure. (Takahashi, ¶ [0009]).

Regarding claim 18, Zhang-Agiwal discloses on the features with respect to claim 10 as outlined above.
Zhang-Agiwal does not explicitly teach:
wherein, if that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure recovery in a primary cell is prevented or ignored, the specific operation comprises cancelling at least one of following operations: 
triggering an indication of a beam failure recovery of the primary cell to an upper layer. 
However, in the same field of endeavor, Takahashi teaches:
wherein, if that the abnormality occurs in the beam failure recovery procedure comprises that a beam failure recovery in a primary cell is prevented or ignored (Takahashi: ... when the beam failure or the beam failure recovery is detected, the random access procedure for the beam failure recovery may be canceled without being started.  ¶ [0056]), the specific operation comprises cancelling at least one of following operations: 
triggering an indication of a beam failure recovery of the primary cell to an upper layer (Takahashi: The MAC layer may indicate to other layers (PHY layer, RRC layer) that the random access procedure for the beam failure recovery has been canceled.  ¶ [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Agiwal to include the features as taught by Takahashi above in order to control transmission of an uplink signal in a process of recovering from a beam detection failure. (Takahashi, ¶ [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416